UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1763




PATRICIA A. FRIERSON,

                                              Plaintiff - Appellant,

          versus


TERRY L. PARKE, an individual; MIKE JOHNSON,
individually as an officer of the City of
Columbia Police Department; COLUMBIA, CITY OF;
PALMETTO HEALTH ALLIANCE,

                                           Defendants - Appellees.




Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:06-cv-01892-JFA)



Submitted:   January 30, 2008          Decided:     February 26, 2008


Before WILKINSON and TRAXLER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Patricia A. Frierson, Appellant Pro Se.    Robert Gordon Cooper,
OFFICE OF THE CITY ATTORNEY, Columbia, South Carolina; Patrick J.
Flynn, USC SCHOOL OF LAW, Columbia, South Carolina; William Henry
Davidson, II, David Leon Morrison, Matthew Blaine Rosbrugh,
DAVIDSON, MORRISON & LINDEMANN, PA, Columbia, South Carolina;
Barbara A. Chesley, RICHARDSON, PLOWDEN & ROBINSON, PA, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

              Patricia A. Frierson appeals the district court’s order

adopting the magistrate judge’s report and recommendation and

dismissing Frierson’s 42 U.S.C. § 1983 (2000) action for failure to

prosecute and for noncompliance with court orders.              A plaintiff’s

failure to prosecute or to comply with the federal procedural rules

or an order of the court may warrant involuntary dismissal.                 Fed.

R. Civ. P. 41(b).       We review a district court’s dismissal under

Rule 41(b) for abuse of discretion.           Ballard v. Carlson, 882 F.2d

93, 95-96 (4th Cir. 1989).      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      See Frierson v. Parke, No. 3:06-cv-01892-JFA

(D.S.C. July 12, 2007). We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in    the

materials     before   the   court   and     argument   would   not   aid    the

decisional process.



                                                                      AFFIRMED




                                     - 3 -